qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no dear washington dc person to contact telephone number refer reply to cc ita - plr-134485-01 date date this letter is in reference to a form_1128 application to adopt change or retain a tax_year submitted for the taxpayer named above requesting permission to change the taxpayer’s accounting_period from a taxable_year ending september to a taxable_year ending march effective date the taxpayer has requested that the form_1128 be considered timely filed under sec_301_9100-3 of the procedure and administration regulations sec_1_442-1 of the income_tax regulations provides that the taxpayer must file form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period section of revproc_2000_11 2000_1_cb_309 states that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect such change requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the taxpayer is not able to prove that its form_1128 was timely filed however its form_1128 was filed within days of the due_date based on the facts and information submitted and the representations made we conclude that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government a copy of this letter_ruling and the taxpayer’s form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under rev_proc a copy of this letter_ruling must be attached to any income_tax return to which it is relevant we enclose a copy of the letter_ruling for this purpose also enclosed is a copy of the letter_ruling showing proposed deletions under sec_6110 of the internal plr-134485-01 revenue code which relates to the disclosure of written determinations as requested in a power_of_attorney on file we are sending to the taxpayer’s representative a copy of this letter_ruling and a copy of the letter_ruling with proposed deletions this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours robert berkovsky branch chief branch associate chief_counsel income_tax accounting enclosures copy of this letter copy of this letter with proposed deletions
